Order entered May 6, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01063-CR

                              DOMINICK GARDNER, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. F11-61255-K

                                             ORDER
       The Court ORDERS Charon Evans, as official court reporter of the Criminal District

Court No. 4, to file a supplemental record containing State’s Exhibit no. 38, within FIFTEEN

DAYS of the date of this order.

       We DIRECT the Clerk to send copies of this order to Charon Evans, official court

reporter, Criminal District Court No. 4, and to counsel for all parties.


                                                        /s/   ADA BROWN
                                                              JUSTICE